 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT

 9                         SOUTHERN DISTRICT OF CALIFORNIA

10
11      RONALD SCHOORS,                                Case No. 19-cv-01620-BAS-LL

12                                     Plaintiff,      ORDER GRANTING JOINT
                                                       MOTION FOR EXTENSION OF
               v.                                      TIME TO FILE RESPONSIVE
13
                                                       PLEADING
14      OCEANUS DEVELOPMENT CORP.,
        et al.,                                        [ECF No. 4]
15
                                    Defendants.
16
17         On October 7, 2019, Defendants filed a joint motion requesting an extension of time
18   to respond to Plaintiff’s complaint. (ECF No. 4.) Defendants state that they were served
19   on September 23, 2019 and are therefore required to respond by October 14, 2019. (Id. at
20   2.) The parties now request a 30-day extension because they intend to discuss the issues
21   underlying this action, which, according to Defendants, “may facilitate narrowing of the
22   issues, facilitate disclosures, or lead to an early resolution” of the action. (Id.)
23         After reviewing the joint motion, and good cause appearing, the Court GRANTS
24   Defendants an extension of time to respond to Plaintiff’s complaint.               Defendants’
25   responsive pleading is due no later than November 13, 2019.
26
27   DATED: October 7, 2019
28

                                                    -1-
                                                                                            19cv1620
